Citation Nr: 0005358	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
for the purpose of accrued benefits.  

2.  Entitlement to an increased rating for residuals of 
frozen feet, previously evaluated as 10 percent disabling, 
for the purpose of accrued benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1948 to 
December 1949, and from October 1950 to August 1951.  He died 
on October [redacted], 1996.  The appellant is his surviving 
spouse.  

In a May 1995 rating decision, the RO denied the veteran's 
claim for service connection for diabetes mellitus, and 
implemented a May 1995 Board decision by granting service 
connection for residuals of frozen feet, and assigning a 10 
percent disability rating.  The veteran perfected an appeal 
to the Board; however, he died before it reached the Board 
for a final determination.  In June 1997, the appellant filed 
a claim for accrued benefits, and for service connection for 
the cause of the veteran's death.  

The current matter comes before the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
diabetes mellitus and an increased rating for residuals of 
frozen feet, for the purpose of accrued benefits; and denied 
service connection for the cause of the veteran's death.  The 
appellant appealed these determinations to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 


2.  The veteran died on October [redacted], 1996, at which time 
he was service-connected for residuals of frozen feet and residuals 
of a shell fragment wound to the scalp; his combined 
disability rating was 10 percent.  
3.  The certificate of death shows the immediate cause of the 
veteran's death was cardiac arrest due to uremia due to 
chronic renal failure; the terminal hospitalization report 
lists the causes of the veteran's death as cardiac arrest, 
atherosclerotic cardiovascular and peripheral vascular 
disease, septicemia with staphylococci, chronic renal 
failure, and Type II diabetes mellitus.  

4.  The veteran's appeals on the issues of entitlement to 
service connection for diabetes mellitus and entitlement to 
an increased rating for residuals of frozen feet were pending 
at the time of his death.  

5.  The appellant filed a claim for accrued benefits in June 
1997; thus, her claim was timely filed.  

6.  Medical opinions dated in October and December 1991 
relate that the veteran's diabetes mellitus could have been 
aggravated by his service-connected residuals of frozen feet; 
this evidence was in the veteran's claims folder at the time 
of his death.  

7.  The record presents an approximate balance of positive 
and negative evidence as to whether the veteran's diabetes 
mellitus was aggravated by his service-connected residuals of 
frozen feet.  

8.  The veteran complained of pain and numbness in his right 
foot, and clinical evaluation revealed persistent 
hyperhidrosis; tissue loss, nail abnormalities, color 
changes, locally impaired sensation or X-ray abnormalities 
were not indicated.  The veteran's left leg was amputated in 
April 1991.  


9.  Since the evidence is in equipoise as to the issue of 
service connection for diabetes mellitus for purposes of 
accrued benefits, it is also evenly balanced on the issue of 
service connection for the cause of the veteran's death.  

CONCLUSIONS OF LAW

1.  Giving the appellant the benefit of the doubt, service 
connection for diabetes mellitus, for the purpose of accrued 
benefits, is warranted.  38 U.S.C.A. §§ 1110, 1137, 5107, 
5121 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a), 3.1000 (1999).  

2.  The criteria for a 20 percent rating for residuals of a 
right frozen foot, for the purpose of accrued benefits, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (1999).  

3.  Giving the appellant the benefit of the doubt, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records indicate that the veteran was awarded the 
Combat Infantryman's Badge and the Korean Service Medal with 
two Bronze Service Stars.  He served with Company G of the 
23rd Infantry Regiment, 2nd Infantry Division.  


Service medical records reveal that the veteran sustained a 
shell fragment wound to the head on February 17, 1951, near 
Chipyong-ni, Korea, as a result of enemy action.  There was 
no nerve or artery involvement.  

At a VA examination in April 1952, the veteran related that 
he had suffered freezing of both feet in December 1950 while 
he was stationed in Korea.  He complained that his feet were 
intolerant to cold weather, and he experienced marked 
perspiration of an odoriferous variety.  In addition, the 
soles of his feet often cracked and bled.  Clinical 
evaluation revealed that both feet were somewhat cool and the 
pedal pulses were diminished in volume.  The skin was 
somewhat moist and, on the plantar aspects of the toes, there 
was superficial fissuring of the skin.  The diagnosis was 
mild residuals of frozen feet.  Conservative measures were 
recommended.  

A VA clinical record, dated in May 1952, indicated that the 
veteran was seen for complaints related to his feet.  He 
reported that the bottoms of his feet would crack from time 
to time as a result of freezing he had experienced in 
service.  It was noted that he had been out of the service 
for six months.  Clinical evaluation showed that there were 
no primary or secondary dermatologic lesions on the veteran's 
feet at that time.  However, it was noted that they perspired 
profusely.  The diagnosis was moderately severe dihydrosis of 
the feet, secondary to freezing.  The prognosis was that the 
condition would be recurrent.  

In a note dated in March 1961, G. J. Fatta, M.D., related 
that he had treated the veteran for a fungus infection in his 
feet.  He advised him to see a dermatologist.  

In an affidavit dated in March 1961, a fellow serviceman 
averred that he had served with the veteran in Company G of 
the 23rd Infantry Division in Korea during the winter of 
1950-1951.  The individual stated that, during this period of 
time, no replacements were available, and, as a result of the 
sustained tour of duty, they both had suffered frostbitten 
feet.  He noted that no treatment had been received at that 
time, because none was available.  

A discharge summary from Community General Hospital indicates 
that the veteran was hospitalized at that facility from 
February 5, 1991, to February 13, 1991.  He underwent 
incision and drainage of a plantar abscess on the left foot.  
The wound was packed.  It was noted that there were good 
femoral pulses, bilaterally, but the dorsalis pedis was not 
palpable on either side.  He was discharged with instructions 
for follow-up.  

Another discharge summary from Community General Hospital 
documents that the veteran was again hospitalized there from 
March 26, 1991, to April 6, 1991.  He underwent incision and 
drainage of a large plantar surface abscess on the left foot.  
His condition improved, and he was discharged with 
instructions for followup care.  He was also advised that 
further debridement and amputation of the foot were possible.  

As noted in another discharge summary from Community General 
Hospital, the veteran was re-hospitalized at that facility 
from April 12, 1991, to April 26, 1991.  He was readmitted 
for severe infection of the left foot.  It was noted that he 
had had multiple incisions and drainages of the foot, but the 
condition had not resolved.  On April 19, 1991, he underwent 
a left below-the-knee amputation.  His recovery was 
unremarkable, and his condition and outlook improved 
dramatically.  He was discharged in stable condition.  

In an October 1991 letter, Ovid O. Neulander, M.D., related 
that the veteran was a diabetic who had developed significant 
vascular disease in the lower extremities.  He noted that a 
left below-the-knee amputation was required.  Dr. Neulander 
stated that the veteran's diabetes could have been 
exacerbated by the frozen feet syndrome he had experienced in 
service, and requested that the relationship between the 
veteran's history of frozen feet and the 
acceleration/exacerbation of his diabetes be considered in 
relation to his claim for benefits.  

In a November 1991 statement, the veteran's fellow serviceman 
reiterated that he had served with the veteran in Korea in 
December 1950 and January 1951.  He said he knew that the 
veteran's feet had been badly frozen, and he recalled a time 
when the toes of both men were turning black.  They were not 
evacuated because the Army needed all the men that were 
available.  He concluded that, had both of them not been 
wounded and hospitalized, they might have lost their toes or 
feet.  

In a December 1991 letter, Freddie L. Edelman, D.P.M., 
related that the veteran had undergone an amputation of the 
left leg secondary to diabetes, and there was a possibility 
it was also due to the residuals of frozen feet, which had 
become worse with age.  

In a December 1991 letter, Barbara L. Feuerstein, M.D., 
related that the veteran had recently undergone a left below-
the-knee amputation, and had experienced chronic problems 
with his right foot.  Dr. Feuerstein related that the veteran 
had significant vascular disease, which was common with 
diabetics.  However, she indicated that he had these problems 
prior to his diagnosis of diabetes, and that the disease was 
probably worse because of the frozen feet he had developed in 
service.  

At a VA examination in May 1992, the veteran reported that he 
had suffered frozen feet while he was serving in Korea.  
Approximately 30 years later, he developed diabetes mellitus.  
He related a history of symptoms related to both feet, which 
included numbness and tingling.  In April 1991, he had 
undergone a left below-the-knee amputation as a result of 
gangrene.  He said he had continued to experience numbness 
and tingling in the right foot, as well as an intolerance to 
cold weather.  Clinical evaluation revealed that the veteran 
walked with a below-knee prosthesis on the left leg.  The 
examiner noted that it was a mild day in the month of May, 
and the veteran's right foot showed no changes in color or 
temperature.  The pedal pulses were markedly decreased in 
volume.  There was evidence of mild dermatitis in the pre-
tibial region and the sole of the foot.  The popliteal pulse 
was of good volume.  The examiner concluded that the veteran 
had a history of frozen feet, and symptoms related to 
vascular insufficiency of the right foot.  

In a note dated in October 1993, Dr. Fatta remarked that he 
had treated the veteran for diabetes mellitus from 1953 to 
1966.  He was then referred to another doctor.  Clinical 
records, dated from March 1966 to May 1984, document 
treatment for a variety of disabilities, including diabetes 
mellitus and vascular problems in his legs.  

A discharge summary from Oswego Hospital indicates that the 
veteran was hospitalized at that facility from October 2, 
1996, to October 5, 1996.  It was noted that he had a past 
history of coronary artery bypass surgery, peripheral 
vascular disease, and chronic renal failure.  He was also 
status post a left below-the-knee amputation.  He was 
admitted with complaints that he had not been feeling well 
for the past two to three days.  He was mentally lethargic 
and dehydrated, with a probable urinary tract infection.  He 
was treated with intravenous fluids and medication; however, 
he remained essentially the same.  Blood cultures were 
positive for staphylococci in both the blood and urine.  On 
October 5, 1996, he became asystolic, and went into a sinus 
tachycardia, ventricular tachycardia, and finally ventricular 
fibrillation.  Attempts at resuscitation were unsuccessful, 
and he was pronounced dead.  The cause of death was listed as 
cardiac arrest, atherosclerotic cardiovascular and peripheral 
vascular disease, septicemia with staphylococci, chronic 
renal failure, and Type II diabetes mellitus.  

A certificate of death reported that the veteran had passed 
away on October [redacted], 1996.  The immediate cause of death 
was listed as cardiac arrest due to uremia due to chronic renal 
failure.  


A copy of a newspaper article, dated in April 1997, related 
that many veterans of World War II and the Korean Conflict 
had experienced prolonged exposure to severe cold in service.  
In addition, many of them, years later, were developing other 
problems, including diabetes and skin cancer.  A VA 
physician, the Department's Chief Public Health and 
Environmental Hazards Officer, was quoted as having indicated 
that it had been recently recognized that frostbite residuals 
can cause long-term complications, the most common of which 
are diabetes, circulatory problems, arthritis, skin cancer in 
frostbite scars, chronic night pain, and fungal infections.  

II.  Analysis

The first question to be answered in this case is whether the 
appellant has presented well-grounded claims.  If she has 
not, the claims must fail, and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  See also Morton v. 
West, 12 Vet.App. 477, 480 (1999).  

As to each claim, if we find that it is well grounded, we may 
proceed to review the evidence and render a decision on the 
merits.  




A.  Accrued Benefits

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000 (1999).  See generally Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claim for 
service connection (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim for 
service connection, in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet.App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that "the substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been 'entitled' at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death."

Therefore, the Board's primary analysis must be one that 
considers the underlying claims, in this case, service 
connection for diabetes mellitus and an increased rating for 
residuals of frozen feet.  However, the evidence used to 
establish service connection for diabetes mellitus and/or an 
increased rating for residuals of frozen feet for the purpose 
of the appellant's accrued benefits claim must have been in 
the veteran's file at the time of his or her death; and the 
appellant must have filed a claim for such benefits within 
one year of his or her death.  38 C.F.R. § 3.1000(a), (c) 
(1999); Zevalkink, supra, at 493.  

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not completely dispose of the issue.  The 
Board must then review the claim on its merits, account for 
the evidence which it finds to be persuasive and 
unpersuasive, and provide reasoned analysis for accepting or 
rejecting evidence submitted by and on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Once 
a claim is well grounded, the presumption that opinions of 
physicians in favor of the claim are entitled to full weight 
no longer applies, and it is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).


For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, at 54.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A veteran who has performed active military service shall be 
granted service connection for diabetes mellitus, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree within one year 
following the date of separation from such service.  
38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439, 448 
(1995) (en banc).  

A July 1999 Information Letter, from VA's Under Secretary for 
Health, related that many veterans who suffered from 
frostbite and trench foot during military service were now 
experiencing late and long-term sequelae from their cold 
injuries.  A Cold Injury Independent Study Program had been 
revised to assist VA staff members involved in caring for 
veterans, or in adjudicating their claims.  Two points were 
emphasized.  First, some of the long-term changes of cold 
injury may be indistinguishable from pathology that is more 
common in old age.  Among these are complaints of numbness or 
cold-sensitivity of the hands or feet, arthralgia or 
arthritis of the small joints of the hands or feet, and 
scaling and discoloration of the skin of the legs and feet.

Second, a veteran may have two possible causes of an 
abnormality found on examination.  If it was determined that 
one possible cause was at least as likely as another, the 
evidence would be in equipoise, and VA policy requires that 
the veteran be given the benefit of the doubt, and that the 
Department consider the service-related condition to be the 
cause.  It was also noted that some veterans had been 
confused about the issue of the relationship between diabetes 
and residuals of cold injuries as a result of a misquotation 
that had appeared in a number of news publications.  
Therefore, it was emphasized that cold injuries do not cause 
diabetes.  It was noted, however, that it is possible that 
diabetes would complicate residuals of cold injuries.  See 
Information Letter 10-99-013 (July 22, 1999).  

When a veteran asserts that a service-connected disability 
has increased in severity, the claim for an increased rating 
is generally well grounded.  See Jackson v. West, 12 Vet.App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  


Initially, it is noted that the appellant filed a timely 
claim for accrued benefits, i.e., she filed her claim within 
one year of the veteran's death.  See 38 C.F.R. § 3.1000(c).  
It has also been established that the veteran had an appeal 
pending at the time of his death.  Therefore, the Board may 
now address the issue of entitlement to service connection 
for diabetes mellitus and an increased rating for residuals 
of frozen feet for the purpose of accrued benefits.  

1.  Service Connection for Diabetes Mellitus

The evidence in the claims file reflects that the veteran 
last served on active duty from October 1950 to August 1951, 
and a private physician reported that the veteran was 
diagnosed with diabetes in approximately 1953.  Therefore, 
the disease arose beyond the veteran's final period of active 
service, and also beyond the statutory presumption period for 
service connection as to that particular disease.  However, 
in statements provided in October and December 1991, the 
veteran's private physicians stated their opinions, based 
upon contemporaneous clinical observation of the veteran, 
that the veteran's diabetes mellitus could have been 
aggravated by his service-connected residuals of frozen feet.  
Therefore, the record before us includes evidence of a 
diagnosis of diabetes mellitus, and competent, medical 
opinion evidence relating that the disease was exacerbated by 
a service-connected disability.  Hence, we find that the 
claim of service connection for diabetes mellitus is well 
grounded.  

Moving ahead to consideration on the merits, in considering 
the opinions of
Drs. Neulander, Feuerstein, and Edelman, in conjunction with 
the other evidence of record (which was in the veteran's 
claims folder at the time of his death), the Board concludes 
that service connection for diabetes mellitus may be granted.  
The medical evidence clearly establishes that the veteran was 
first diagnosed with residuals of frozen feet in April 1952, 
eight months after he was discharged from active duty.  At 
that time, it was noted that both feet were somewhat cool, 
the pedal pulses were diminished in volume, and there was 
superficial fissuring of the skin.  Furthermore, it is also 
shown that the veteran developed diabetes mellitus as early 
as 1953.  In 1991, he underwent a below-the-knee amputation 
of the left leg as a result of chronic abscesses that would 
not heal.  Dr. Neulander opined that the veteran's diabetes 
could have been exacerbated by the frozen feet he had 
sustained in service.  Drs. Feuerstein and Edelman rendered 
similar conclusions.  

The Board has accorded these opinions considerable weight, in 
light of the fact they were provided by three treating 
physicians, who were familiar with the veteran's medical 
history.  Furthermore, although the opinions are not 
definitive, they are consistent.  It should also be noted 
that the Board has taken notice of the Information Letter 
provided by the Under Secretary for Health in July 1999, and 
discussed above.  The Board understands that this document 
was not part of the record at the time of the veteran's 
death, and for that reason, has not specifically relied upon 
it in granting service connection.  However, it is referenced 
as secondary evidence regarding the long-term sequelae 
involved with cold injuries, and provides further 
substantiation of the opinions provided by the veteran's 
treating physicians.  

Moreover, we are well aware of the arduous conditions under 
which many military personnel served in the Korean conflict, 
including the decedent in this case, a decorated combat 
veteran.  A fellow serviceman from the veteran's unit has 
described, under oath, the extreme nature of the cold 
injuries he suffered in Korea. 

Therefore, in view of the foregoing, we conclude that the 
evidence of record, although not preponderating in support of 
the claim, at least raises an issue of a reasonable doubt, 
the benefit of which should be resolved in the appellant's 
favor.  Granting the appellant the benefit of the doubt, the 
Board concludes that it is at least as likely as not in this 
case that the veteran's non-service-connected diabetes 
mellitus was aggravated by his service-connected residuals of 
frozen feet.  Therefore, service connection for the purpose 
of accrued benefits is warranted under the reasonable doubt 
doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.310(a); Allen, supra.  It will be the responsibility of the 
RO to determine the appropriate evaluation to be assigned for 
accrued benefits purposes.  

2.  Increased Rating for Residuals of Frozen Feet

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Cf. Powell v. West, 13 Vet.App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for disability compensation for residuals of frozen 
feet has remained in appellate status (for accrued benefits 
purposes) since he filed an NOD as to the initial decision on 
his original claim for that benefit.  Fenderson v. West, 12 
Vet.App. 119, 125-26 (1999).  Under the Court's holding in 
the latter case, a veteran may assert that his condition at 
the time of his original claim was worse than it was at a 
later stage of his appeal, and, where the record warrants it, 
VA may assign "staged ratings" to reflect different levels 
of disability during the pendency of the claim.  Accordingly, 
our analysis of this case takes the Fenderson decision into 
account.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

The veteran's residuals of a frozen feet have been rated 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7122, as that code was in effect through January 11, 
1998.  Under this version, a 10 percent rating is warranted 
for residuals of unilateral or bilateral frozen feet 
(immersion foot) with mild symptoms and chilblains.  A 
20 percent rating is warranted for residuals of a unilateral 
frozen foot with persistent moderate swelling, tenderness, 
redness, etc.; and a 30 percent rating is warranted for 
bilateral frozen feet with persistent moderate swelling, 
tenderness, redness, etc. or residuals of a unilateral frozen 
foot with loss of toes, or parts, and persistent severe 
symptoms.  A 50 percent rating will be assigned for residuals 
of bilateral frozen feet with loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104; DC 7122 
(1997) (effective prior to January 12, 1998).

Since the veteran filed his claim and his subsequent appeal, 
the regulations pertaining to the cardiovascular system, to 
specifically include diseases of the arteries and veins, were 
revised effective January 12, 1998.  38 C.F.R. § 4.104, 
DC 7122 (1998); 62 Fed. Reg. 65,219, 65,223 (1997).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  


Under the new criteria of DC 7122, a 10 percent rating is 
assigned for residuals of a cold injury when the disability 
is manifested by pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent rating is warranted when the 
disability is manifested by pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
rating is warranted when the disability is manifested by 
arthralgia or other pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.

Notes following this regulation indicated that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  
38 C.F.R. § 4.104; DC 7122, including Notes 1 and 2 
(effective Jan. 12, 1998).  

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows:  Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, DC 7122, Note 1 (1999); 63 Fed. Reg. 37,779 (1998).

Initially, it is noted that the RO has not considered the 
veteran's claim (or the appellant's derivative accrued 
benefits claim) for an increased rating in light of the new 
rating criteria discussed above.  Typically, in such a 
situation, the case would be remanded to the RO for such 
consideration.  See Marcoux, Karnas, supra.  However, since 
the veteran has died during the course of his appeal, 
additional examination is obviously not possible.  In 
addition, the Board is aware that, in total, the veteran's 
and the appellant's claims have remained in appellate status 
since August 1991.  In the interests of efficiency, and 
respect for the appellant in avoiding further delay, the 
Board will rate the veteran's disability in accordance with 
the criteria most favorable to him based upon the evidence 
that is currently available in the claims file.  

The record reflects that the veteran underwent a below-the-
knee amputation of his left leg in April 1991.  Furthermore, 
as discussed above, service connection for diabetes mellitus 
has now been granted, for the purpose of accrued benefits.  
In light of that grant, the rating for the disability would, 
presumably, include consideration of the below-the-knee 
amputation.  Therefore, in rating the veteran's residuals of 
frozen feet for the purpose of accrued benefits, the Board 
should consider only the veteran's right foot.  However, this 
action should in no way affect the 10 percent rating that the 
veteran received for his bilateral frozen feet during his 
lifetime or the rating assigned for his diabetes mellitus, 
because under the old rating criteria a 10 percent rating was 
assigned for mild residuals of frozen feet that was 
unilateral or bilateral.  The new criteria, which the Board 
finds to be more favorable to the veteran, particularly in 
light of the fact that each affected part is separately 
considered, will be used to rate the veteran's right foot.  

In considering the rating criteria, as well as the medical 
evidence of record, the Board finds that an increased rating, 
for the purpose of accrued benefits, may be granted.  Upon VA 
examination in May 1992, the veteran related that he 
experienced a persistent numbness and tingling in his right 
foot, as well as cold sensitivity.  There were no color 
changes, but it was noted that the pedal pulses were of 
markedly decreased volume.  Prior VA examinations, in April 
and May of 1952, revealed persistent hyperhidrosis that was 
reported to be recurrent.

Based upon these findings, the Board concludes that a 20 
percent rating for frostbite residuals of the right foot is 
warranted.  There is no indication that the veteran had nail 
abnormalities, color changes or locally impaired sensation in 
his right foot.  In addition, there are no reports of X-rays 
relevant to the veteran's feet.  Accordingly, the criteria 
for a 30 percent rating have not been met.  See 38 C.F.R. 
§ 4.104, DC 7122 (1999).  Furthermore, notwithstanding the 
below-the-knee amputation, the evidence of record is not 
clinically characteristic of residuals of bilateral frozen 
feet with loss of toes, or parts, and persistent severe pain 
(as required under the old criteria).  Thus, a 50 percent 
rating is not for application in the veteran's case.  See 
38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7122 (1997).  
Accordingly, a 20 percent rating for residuals of a frozen 
right foot, for the purpose of accrued benefits, is 
warranted.  

B.  Cause of Death

A claim for service connection for cause of death, like a 
claim for service connection for disability by a living 
veteran, must be well grounded.  Johnson v. Brown, 8 Vet.App. 
423, 426 (1995).  As outlined above, to be well grounded, 
there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); 
(2) the incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and (3) a nexus (that is, 
a connection or link) between the in-service injury or 
aggravation and the current disability.  See Elkins, Caluza, 
supra.  

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die).  Carbino v. Gober, 10 Vet.App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  Nevertheless, the last two requirements must be 
supported by the evidence of record in order to well ground 
the claim.  Ramey v. Brown, 9 Vet.App. 40, 46 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

As concluded above, service connection for diabetes mellitus 
has been established, upon exercise of the doctrine of 
reasonable doubt.  The veteran's death certificate indicates 
that he died of cardiac arrest due to uremia due to chronic 
renal failure.  In addition, the terminal hospitalization 
report listed diabetes mellitus as a contributing cause of 
death.  For the same reasons articulated above with respect 
to the appellant's claim for disability compensation as 
accrued benefits, the Board finds that the evidence is in 
approximate balance as to her claim for dependency and 
indemnity compensation (DIC).  Hence, we conclude that the 
evidence of record establishes that a service-connected 
disability (the diabetes mellitus) contributed substantially 
or materially to cause the veteran's death.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted.  


ORDER

Service connection for diabetes mellitus, for the purpose of 
accrued benefits, is granted.  

A 20 percent rating for residuals of a right frozen foot, for 
the purpose of accrued benefits, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.  

Service connection for the cause of the veteran's death is 
granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

